Order entered February 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01637-CV

                           DR. RICHARD MALOUF, Appellant

                                             V.

                      GRAHAM WOOD AND AOL, INC., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                         ORDER
       We GRANT appellees’ February 5, 2014 unopposed motion to withdraw Katherine

Fallow as lead counsel and February 5, 2014 notice of substitution of lead counsel.      We

DIRECT the Clerk of the Court to remove Katherine Fallow as appellees’ counsel and substitute

Jessica Amunson in her place.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE